In this case defendant in error sued the plaintiff in error in the court below, the declaration being framed in the common counts.
Pleas were filed by the defendants. Demurrer was filed to a special plea. The demurrer was sustained. Issue was joined on the first plea. Trial was had which resulted in a verdict in favor of the plaintiff. Judgment was entered on the verdict. The special plea set up no defense, evidence of which could not be introduced under the general issue. Therefore, there was no error in sustaining the demurrer.
There is substantial evidence in the record to support the verdict and judgment. The bill of exceptions fails to include all of the evidence adduced upon the trial. There is attached within the cover of what purports to be the transcript of the record a number of what purports to have been exhibits, which such exhibits are in no way authenticated so that this court may take cognizance of them and, therefore, they cannot be considered in determining the case. This becomes immaterial, however, in view of the fact that there is substantial evidence disclosed by the record to sustain the verdict and judgment.
We may also say here that a large part of what has *Page 102 
been referred to as exhibits appear to be photostatic copies and if they were properly authenticated they would deserve no consideration at the hands of the Court because they violate Rule 11 of this Court as amended February 7, 1928. That rule provides that photostatic copies may be used only when such photostatic reproduction is sharp and clearly legible in black letters on white background. The rule further provides, "No photostatic copy of any document written in long-hand shall be embraced in a transcript unless it is certified by the trial judge that a facsimile reproduction thereof is essential to the consideration of the cause".
No reversible error appearing in the record, the judgment should be affirmed. It is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, JJ., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.